 



Exhibit 10.48

After Recording Return To:
Peter W. Shrair
Cooley, Shrair P.C.
1380 Main Street
Springfield, MA 01103

MORTGAGE AND SECURITY AGREEMENT

           This Mortgage and Security Agreement (collectively this “Mortgage”)
is made and entered into as of this 11th day of January, 2005, by Smith & Wesson
Corp., a Delaware corporation, having a principal place of business at 2100
Roosevelt Avenue, Springfield, Massachusetts (the “Mortgagor”), in favor of
Banknorth, N.A., a national banking association having an office located at 1441
Main Street, Springfield, Massachusetts (“Mortgagee”).

I.       Grant of Mortgage and Security Interest

           1.01       For good and valuable consideration, and in order to
secure the prompt and complete payment and performance of various promissory
Notes by Mortgagor in favor of Mortgagee of even date hereto in the amounts of
Seventeen Million and 00/100 Dollars ($17,000,000.00), Twelve Million One
Hundred Four Thousand and 00/100 Dollars ($12,104,000.00), Five Million Eight
Hundred Ninety Six Thousand and 00/100 Dollars ($5,896,000.00) and Five Million
and 00/100 Dollars ($5,000,000.00), (b) all terms, covenants and agreements
contained in this Mortgage, and (c) any and all debts, liabilities and
obligations of Mortgagor to Mortgagee of every kind, nature and description,
whether now existing or hereafter arising, absolute or contingent, direct or
indirect, (collectively the “Obligations”), Mortgagor does hereby grant to
Mortgagee, with MORTGAGE COVENANTS, the land, with all buildings and
improvements now or hereafter thereon, located at 2100 Roosevelt Avenue,
Springfield, Massachusetts and 299 Page Boulevard, Springfield, Massachusetts,
as more particularly described on Exhibits “A” and “B”, respectively, annexed
hereto, and with all easements, covenants, agreements and rights which are
appurtenant to or benefit such land, and also including any item of Related
Personal Property (as hereinafter defined) constituting a fixture under the
Uniform Commercial Code as enacted in the Commonwealth of Massachusetts,
(collectively the “Real Property”), and pledges and assigns to Mortgagee, and
grants to Mortgagee a security interest in, all right, title and interest of
Mortgagor in and to all tangible and intangible personal property (whether now
existing or hereafter acquired or arising, and wherever located) upon,
concerning or in any way relating to the Real Property, including, without
limitation, (i) all fixtures, machinery, equipment, furniture, inventory,
building supplies, appliances and other personal property, including, but not
limited to, furnaces, ranges, heaters, plumbing goods, gas and electric
fixtures, screens, screen doors, mantels, shades, storm doors and windows,
awnings, oil burners and tanks, gas or electric refrigerators and refrigerating
systems, ventilating and air conditioning apparatus and equipment, doorbell and
alarm systems, sprinkler and fire extinguishing systems, portable or sectional
buildings, and all other fixtures and equipment of whatever kind or nature now
or hereafter located in or on the Real Property, or used or intended to be used
in

 



--------------------------------------------------------------------------------



 



connection with the use, operation, construction or enjoyment of the Real
Property, all of which shall be deemed fixtures and a part of the Real Property
as between the parties hereto and all persons claiming by, through or under
them, (ii) all leases, contracts or agreements relating to the lease, rental,
hire or use by Mortgagor of any of the aforementioned personal property, (iii)
all leases, tenancies, occupancies and license arrangements pertaining to the
Real Property or any portion thereof, and all guaranties and security relating
thereto, (iv) all rents, issues, profits and other benefits from the Real
Property, any of the personal property described herein, and any of the leases,
tenancies, occupancies, license arrangements and rental agreements relating
thereto, (v) all contracts, agreements, accounts, chattel paper, general
intangibles, licenses, rights, permits and approvals, privileges, warranties and
representations relating to the ownership, use, operation, management,
construction, repair or service of any of the Real Property or personal property
described herein, (vi) any and all agreements to sell the Real Property or any
portion thereof, (vii) all funds held by Mortgagee as tax or insurance escrow
payments or for other purposes, (viii) all insurance policies and all proceeds
or unearned insurance premiums relating thereto, (ix) all claims, awards,
damages or proceeds resulting from any condemnation or other taking of, or for
any damage to, any of the Real Property or personal property described herein,
(x) all claims to rebates, refunds or abatements of any property taxes relating
to any of the Real Property or personal property described herein, (xi) all
construction contracts, subcontracts, architectural agreements, labor, material
and payment bonds, guaranties and warranties, and plans and specifications
relating to the construction of improvements upon the Real Property, and (xii)
all proceeds, products, substitutions and accessions to any of the foregoing,
(collectively the “Related Personal Property”). The Real Property and Related
Personal Property shall hereinafter collectively be referred to as the
“Collateral”. Notwithstanding anything in this Mortgage to the contrary, the
Collateral shall not include: (a) intangible assets, which constitute
intellectual property of the Mortgagor (including, without limitation, the
“Smith & Wesson”) trade name and any trade secrets, know-how, licenses, trade
names, logos, registrations, patents, patent applications, copyrights, copyright
applications, trademarks or trademark applications); or (b) any licenses, leases
or other contracts to the extent that the granting of a security interest
therein would constitute a breach thereof or is prohibited thereby and such
prohibition is not ineffective under Sections 9-406(d), 9-407, 9-408 or 9-409 of
the Uniform Commercial Code; provided, further (x) all accounts arising under
such licenses, leases or other contracts shall be included in the definition of
Collateral and shall constitute the Collateral and (y) the Collateral shall
include all payments and other property received or receivable in connection
with any sale or other disposition of such licenses, leases or other contracts.

           1.02       It is expressly intended by Mortgagor that this Mortgage
shall at all times secure all of the Obligations, whether now existing or
hereafter incurred by future advance or otherwise, whether or not any of the
Obligations are related to the present transaction pertaining to this Mortgage
or contemplated by Mortgagor or Mortgagee at the time of this Mortgage, and
whether or not this Mortgage is referenced within any document evidencing any of
such Obligations. To the extent any of the Obligations shall be that of less
than all parties constituting the Mortgagor herein, any such co-mortgagor not
liable for any of such Obligations hereby expressly hypothecates his/her/its
ownership interest in the Collateral to the extent of all Obligations. It is
also intended that the lien of this Mortgage shall at all times take priority
over any other lien hereafter granted by Mortgagor upon any of the Collateral,
whether or not the Obligations secured hereby are incurred

2



--------------------------------------------------------------------------------



 



prior to or after the grant of such junior lien.

II.       Representations, Warranties and Covenants

           Mortgagor hereby further covenants, warrants and agrees with
Mortgagee as follows:

           2.01       Mortgagor shall pay when due, and fully and promptly
perform all of the provisions, agreements and covenants of, the Obligations.

           2.02       Mortgagor is, and shall hereafter remain, the owner of the
Collateral free and clear of all liens and encumbrances, except for the mortgage
and security interest created hereby and liens for real estate taxes and
municipal betterments not yet due and payable. Mortgagor has the full right,
power, and authority to execute and deliver this Mortgage or other liens
permitted under the Loan and Security Agreement, of even date herewith, executed
by Mortgagor, Smith & Wesson Holding Corporation, a Nevada corporation and
Mortgagee (the “Loan Agreement”). Mortgagor shall defend the Collateral and
Mortgagee forever against all claims and demands of all persons and indemnify
Mortgagee against any losses or expenses resulting from such claims and demands.

           2.03       Mortgagor shall pay when due all taxes, charges for water,
sewer and other municipal services, and assessments, now or hereafter assessed
or imposed against any of the Collateral, any interest therein, or any
obligations secured thereby, except to the extent that such charges or taxes are
being contested as permitted by the Loan Agreement. Mortgagor shall deliver to
Mortgagee, upon request, evidence of such payments.

           2.04       At Mortgagee’s request, following the occurrence of an
Event of Default, Mortgagor shall pay monthly, in addition to any other payment
due upon the Obligations, an amount equal to 1/12th of the estimated yearly
taxes, assessments and other charges which may be levied against the Collateral.
Such funds shall be held by Mortgagee, without obligation to pay interest
thereon and free of liens and claims of all other creditors of Mortgagor, to pay
such taxes, assessments and charges when due, but only to the extent of such
funds actually held by Mortgagee. Such funds shall not be, nor deemed to be,
trust funds but may at any time be commingled with the general funds of
Mortgagee. Such funds are pledged as additional security for the Obligations and
may at any time be applied, at Mortgagee’s option and without notice to
Mortgagor, to the payment of the Obligations. If at any time the funds held by
Mortgagee hereunder shall be less than the amount deemed necessary by Mortgagee
to pay such taxes, assessments and charges when due, Mortgagor shall pay to
Mortgagee, within five (5) days after notice from Mortgagee to Mortgagor
requesting payment thereof, any amount necessary to make up the deficiency.

           2.05       Mortgagor, at its own expense, shall keep the Collateral,
other than intangible property, insured at all times against fire and all other
casualties and contingencies as Mortgagee shall require, and by such insurance
companies, in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are acceptable to Mortgagee,
in its sole and exclusive discretion. Mortgagor shall deposit all such policies
and/or certificates evidencing such coverages with Mortgagee on the binding
thereof and shall deliver, at least thirty

3



--------------------------------------------------------------------------------



 



(30) days before the expiration, new policies and certificates for any coverage
about to expire. All such insurance policies shall be first payable in case of
loss to Mortgagee pursuant to standard mortgagee and loss payee clauses in favor
of Mortgagee and shall provide that such policies shall not be cancelled or
amended without at least thirty (30) days prior written notice to Mortgagee. In
the event of any loss or damage to any of the Collateral, Mortgagor shall
immediately notify Mortgagee and the insurer in writing. Mortgagor irrevocably
authorizes and empowers Mortgagee as attorney in fact for Mortgagor, at
Mortgagee’s option and sole discretion, to settle and adjust any claim under
such insurance policies, to appear and prosecute any action arising therefrom,
and to collect and receive all proceeds thereof. Mortgagor further authorizes
Mortgagee, at Mortgagee’s option, to apply such proceeds to the Obligations or
to make such proceeds available, upon such terms and conditions as Mortgagee
shall determine, for the repair, restoration or replacement of Collateral.
Mortgagor also authorizes and empowers Mortgagee, at Mortgagee’s option,
following any Event of Default (as hereinafter defined) under this Mortgage, to
cancel or transfer any insurance policy and/or to retain unearned premiums for
application to the Obligations.

           Notwithstanding any contrary provision contained in this section, if
an insured loss or casualty to the Collateral shall occur, the Mortgagee, unless
an Event of Default shall have occurred and is continuing and/or the cost of
repair or restoration of the Collateral is in excess of fifty percent (50%) of
the then outstanding principal balance of the Note, shall advance the proceeds
of insurance (in installments upon application for the restoration of the
Premises provided, however, the Mortgagee shall have no such obligation unless
(a) the proceeds of insurance which are in the possession of the Mortgagee are
adequate to complete such restoration or if not, then the Mortgagor has
deposited with the Mortgagee sufficient cash with which to complete such
restoration; (b) to the extent of any loss or casualty in excess of Fifty
Thousand and 00/100 Dollars ($50,000.00), the Mortgagee has been furnished with
a certificate of an architect acceptable to the Mortgagee certifying that such
restoration can be completed with the funds (including insurance proceeds and/or
cash of the Mortgagor) and can be completed in accordance with zoning and
building code requirements; (c) such restoration can be completed within the
lesser of (i) eight (8) months of the receipt of the initial insurance proceeds
or (ii) a period of time that ends not later than one hundred (120) days before
the maturity date of the Note; and (d) a copy of a building permit, if required,
has been furnished to Mortgagee.

           If, as set forth above, the Mortgagee makes said proceeds available
to reimburse Mortgagor or the cost of the rebuilding or restoration of the
Premises, such proceeds shall be made available in such manner and under such
conditions as the Mortgagee may require. The Premises shall be so restored or
rebuilt so as to be of at least equal value and substantially the same character
as prior to such damage or destruction.

           2.06       Mortgagor shall (a) not commit or permit any waste of the
Collateral, (b) keep the Collateral in good operating order and condition at all
times, ordinary wear and tear excepted, (c) restore or repair promptly, fully,
and in a good workmanlike manner the Collateral after any damage or loss
thereto, (d) comply at all times with all laws, ordinances, regulations,
requirements and

4



--------------------------------------------------------------------------------



 



restrictions applicable to the Collateral, and (e) not remove any of the Related
Personal Property or demolish or materially alter any improvements to the Real
Property, except for dispositions of the Related Personal Property permitted by
the Loan Agreement. Mortgagee may, at Mortgagor’s sole expense, make or cause to
be made reasonable entries upon the Real Property for inspections of the
Collateral during normal business hours or at any other time when necessary to
protect and preserve any of the Collateral.

           2.07       [INTENTIONALLY DELETED]

           2.08       Mortgagor shall maintain at all times true and complete
books and records reflecting the results of the operation of the Collateral and
copies of all written contracts, leases and other instruments affecting the
Collateral. All books and records, contracts, leases and other instruments shall
be subject to examination and copying by Mortgagee at any reasonable time by
Mortgagee and at Mortgagor’s sole expense.

           2.09       That, except as agreed to in writing by Mortgagee, the
legal or beneficial ownership of the Real Property or any part thereof or
interest therein will not at any time become vested in a person or entity other
than Mortgagor. The foregoing shall include, without limitation, the sale,
transfer, assignment or other conveyance of the Real Property, the sale,
transfer or conveyance (whether voluntary or by operation of law) of legal,
partnership, stock or beneficial interest in and/or of Mortgagor, or the
granting or suffering of any liens, encumbrances, or security interests, except
this Mortgage, without, in each instance, prior written approval of Mortgagee.
If the legal or beneficial ownership of the Real Property or any part thereof or
any interest therein does become vested in a person or entity other than
Mortgagor, Mortgagee may, without notice to Mortgagor, deal with such
successor(s) in interest with reference to this Mortgage and the Obligations
secured hereby, and in the same manner as with Mortgagor, without in any way
vitiating or discharging Mortgagor’s liability hereunder or under the
Obligations secured hereby.

           2.10       Mortgagor will from time to time do all such things and
execute such documents as Mortgagee may reasonably request in order to carry
into effect the provisions and intent of this Mortgage and to protect, perfect
and maintain Mortgagee’s interest in and to the Collateral.

           2.11       Mortgagor is not in default under any term or condition of
any lease or tenancy upon the Real Property and shall at all times perform all
obligations of Mortgagor under any and all such leases or tenancies, with all
such leases and tenancies, and all rents and profits relating thereto, remaining
assigned hereby to Mortgagee as additional security for the Obligations.
Mortgagor will not, without Mortgagee’s prior written consent, which consent
shall not be unreasonably withheld or delayed (i) accept any prepayment of any
rent or other amount due upon any lease or tenancy, except for the current
month’s rent, (ii) modify, in any material respect, any provision of, or cancel
or terminate, any lease or tenancy, or (iii) enter into any lease or tenancy.
Upon Mortgagee’s request, Mortgagor shall take all action necessary to obtain
agreements (in form and substance satisfactory to Mortgagee) from each tenant
subordinating such lease or tenancy to the lien of this Mortgage.

           2.12       If any of the Collateral shall be damaged or taken through
condemnation, or any

5



--------------------------------------------------------------------------------



 



conveyance in lieu thereof, Mortgagor authorizes Mortgagee, at Mortgagee’s
option, as irrevocable attorney in fact for Mortgagor, to commence, appear in
and/or prosecute, in Mortgagor’s or Mortgagee’s name, any action or proceeding
leading to such condemnation or other taking of the Collateral and to settle or
compromise any claim in connection thereto. The proceeds of any award or claim
for damages in connection with such condemnation or any other taking, or for
conveyances in lieu of condemnation, are hereby assigned and shall be paid to
Mortgagee to be applied, after deduction of Mortgagee’s costs and expenses
incurred in collecting such amounts, at Mortgagee’s option, to the payment of
the Obligations, whether or not then due, and/or to the restoration or repair of
the Collateral, with the balance, if any, to Mortgagor.

           2.13       If Mortgagor shall fail to perform any of the covenants or
agreements contained in this Mortgage, Mortgagee may (in addition to any other
right or remedy available to Mortgagee hereunder or otherwise) from time to
time, and at Mortgagee’s option and without obligation to do so, disburse such
amounts and take such action as Mortgagee may deem necessary to effectuate
compliance with Mortgagor’s covenants and agreements herein, including, but not
limited to, paying any taxes or insurance premiums, the payment of which is then
due, satisfying any liens or encumbrances on any of the Collateral, or entering
upon the Real Property to make repairs or complete improvements. All amounts so
expended or incurred by Mortgagee shall be included in the Obligations of
Mortgagor to Mortgagee, shall be payable upon demand, and shall accrue interest
at the highest rate applicable to any of the Obligations.

III.       Events of Default

           3.01       The term “Event of Default” as used in this Mortgage shall
mean any one or more of the following conditions or events: (a) the failure of
Mortgagor to pay when due any of the Obligations and such failure is not cured
within any applicable notice, grace or cure period; (b) the failure of Mortgagor
to perform any term, covenant or agreement contained in this Mortgage, and, to
the extent such non-monetary (which term excludes, without limitation, payment
and/or financial covenants) failure is curable, Mortgagor has not cured such
failure within thirty (30) days after written notice from Mortgagee to Mortgagor
with respect to a non-monetary failure; provided, however, if such failure
cannot reasonably be cured within such thirty (30) days, then Mortgagor shall
have up to ninety (90) days after written notice from Mortgagee as long as
Mortgagor is diligently pursuing such cure within such ninety (90) day period;
(c) any representation or warranty of Mortgagor contained in this Mortgage shall
prove to have been false or incorrect in any material respect when made; (d) the
Collateral shall be, or any portion thereof, damaged by fire or other casualty
wherein the estimated loss is in excess of Five Hundred Thousand and 00/100
Dollars ($500,000.00) and not adequately covered by insurance; (e) the
Collateral, or any portion thereof, shall be damaged or taken through
condemnation or conveyance in lieu thereof, wherein the estimated loss is in
excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) and not
adequately covered by insurance (f) the granting of any trust mortgage upon any
assets of Mortgagor, the occurrence of any assignment for the benefit of
Mortgagor’s creditors, or the appointment of a custodian, trustee or receiver
with respect to any assets of Mortgagor (not otherwise permitted by the Loan
Agreement), or the filing of any petition by or against Mortgagor under the
Bankruptcy Reform Act of 1978 (as amended) or any other federal or state law by
which Mortgagor is or may be relieved

6



--------------------------------------------------------------------------------



 



from its debts unless, in the case of an involuntary receivership, bankruptcy
filing, receivership or trusteeship has been dismissed within sixty (60) days of
the filing of same; (g) the failure of Mortgagor to perform any term, covenant
or agreement contained in, or the occurrence of a default or event of default
under, any other material mortgage or any material note, the Loan Agreement,
guaranty or other agreement or obligation (whether now existing or hereafter
arising, and whether related or unrelated to this Mortgage or any of the
Obligations) by Mortgagor in favor of Mortgagee, and such default has not been
cured within any applicable notice, grace or cure period; (h) the failure of
Mortgagor to perform any term, covenant or agreement contained in, or occurrence
of a default or event of default under, any other material permitted mortgage
and/or material security agreement (and/or any of the obligations secured
thereby) encumbering any of the Collateral, and such default has not been cured
within any applicable notice, grace or cure period; or (i) the breach of the
Statutory Condition herein contained.

IV.       Rights And Remedies Upon Default

           4.01       Upon the occurrence of an Event of Default, any and all
Obligations shall, at Mortgagee’s option, become immediately due and payable
without notice or demand, and Mortgagee, with or without taking possession of
the Collateral, may (a) collect all rents, payments in the nature of rents, or
account receivables relating to the Collateral; (b) sell, lease or otherwise
dispose of any or all of the Collateral in its then condition or following such
preparation or processing as Mortgagee deems advisable; (c) without assuming the
obligations of Mortgagor thereunder, exercise the rights of Mortgagor under any
contract, lease, permit, license or other beneficial right pertaining to any of
the Collateral; (d) either directly, by agent, or by appointment of receiver,
and with or without bringing any action or proceeding, maintain, repair and/or
preserve the Collateral, construct the improvements thereon, or otherwise make
alterations thereto, and/or manage, lease or operate the Collateral on such
terms as Mortgagee in its sole discretion deems proper and appropriate;
(e) exercise the Statutory Power of Sale; (f) foreclose any and all rights of
Mortgagor in and to any of the Collateral; (g) proceed by a suit or suits at law
or in equity or by other appropriate proceedings or remedy to collect the
Obligations; (h) require Mortgagor to assemble any or all of the Related
Personal Property and make it available to Mortgagee, at Mortgagor’s sole risk
and expense, in a place or places determined by Mortgagee; (i) take possession
of any or all of the Collateral; and/or (j) exercise any other right or remedy
of a mortgagee or secured party under the laws of the Commonwealth of
Massachusetts.

           4.02       This Mortgage is upon the STATUTORY CONDITION, upon the
breach of which Mortgagee shall have, in addition to all other rights and
remedies hereunder, the STATUTORY POWER OF SALE.

           4.03       All rights and remedies of Mortgagee hereunder shall be
cumulative and not exclusive of any other rights and remedies available to
Mortgagee at law or in equity. No indulgence, delay or omission by Mortgagee in
exercising or enforcing any of its rights or remedies hereunder shall operate as
a waiver thereof on that occasion nor on any other occasion. No waiver of any
Event of Default hereunder shall operate as a waiver of any other Event of
Default hereunder, nor as a continuing waiver.

7



--------------------------------------------------------------------------------



 



           4.04       Any sale or other disposition of the Related Personal
Property may be at public or private sale and upon such terms and in such manner
as Mortgagee deems advisable. Mortgagee may conduct such sale or other
disposition of the Related Personal Property upon the Real Property, in which
event Mortgagee shall not be liable for any rent or charge for such use of the
Real Property. Mortgagee may sell any of the Related Personal Property as part
of the Real Property, or any portion or unit thereof, at the foreclosure sale or
sales conducted pursuant hereto. Mortgagor waives any right to require
marshalling of any of its assets in connection with any disposition conducted
pursuant hereto. In the event all or part of the Related Personal Property is
included at any real estate foreclosure sale conducted pursuant hereto, the
single total price for the Collateral, or for such part thereof as is sold, may
be accepted by Mortgagee with no obligation to distinguish between the
application of proceeds amongst the real or personal property comprising the
Collateral. The obligation of Mortgagor to pay such amounts shall be included in
the Obligations and shall accrue interest at the highest rate applicable to any
of the Obligations.

           4.05       In the event Mortgagee, in the exercise of the Statutory
Power of Sale contained herein, elects to sell the Collateral in parts or
parcels, said sales may be held from time to time, and the power shall not be
exhausted until all of the Collateral not previously sold shall have been sold
and the Obligations paid in full.

           4.06       Mortgagor hereby irrevocably constitutes and appoints
Mortgagee, as Mortgagors true and lawful attorney in fact, to take, after the
occurrence of an Event of Default, any action with respect to the Collateral to
preserve, protect and/or realize upon Mortgagee’s interest therein, all at the
sole risk, cost and expense of Mortgagor, and for the sole benefit of Mortgagee.
Mortgagee shall not be obligated to exercise such power, but if Mortgagee so
elects to exercise it, Mortgagee shall not be accountable for more than it
actually receives as a result of such exercise of power and shall not be
responsible to Mortgagor, except for Mortgagee’s willful misconduct, gross
negligence or actual bad faith. All powers conferred upon Mortgagee by this
Mortgage, being coupled with an interest, shall be irrevocable until terminated
by written instrument executed by Mortgagee.

V.       Environmental Representations

           5.00       Mortgagor, to the best of its knowledge and belief, hereby
represents, covenants and warrants to Mortgagee and its successors and assigns,
as follows:

               (a) The location and construction, occupancy, operation and use
of all improvements now and hereafter attached to or placed, erected,
constructed or developed as a portion of the Premises (the “Improvements”) do
not and will not violate any applicable laws, statute, ordinance, rule,
regulation, policy, order or determination of any federal, state, local or other
governmental authority (“Governmental Authority”) or any board of fire
underwriters (or other body exercising similar functions), or any restrictive
covenant or deed restriction affecting any portion of the Premises, including
without limitation, any applicable zoning ordinances and building codes, flood
disaster laws and health and environmental laws, rules and regulations
(hereinafter collectively called the “Applicable Laws”).

8



--------------------------------------------------------------------------------



 



               (b) Without in any way limiting the generality of (i) above,
neither the Premises nor the Mortgagor are the subject of any pending or, to the
best of Mortgagor’s knowledge, threatened investigation or inquiry by any
Governmental Authority, or are subject to any remedial obligations under any
Applicable Laws pertaining to health or the environment (“Applicable
Environmental Laws”), including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended
(“CERCLA”), the Resource Conservation and Recovery Act of 1987, as amended
(“RCRA”), and the Toxic Substances Control Act, The Clean Air Act, and The Clean
Water Act, the Massachusetts Oil and Hazardous Materials Release Prevention Act
(M.G.L. c. 21E) as from time-to-time amended and any other applicable state
laws, and this representation and warranty would continue to be true and correct
following disclosure to any applicable Governmental Authority of all relevant
facts, conditions and circumstances pertaining to the Premises and/or the
Mortgagor.

               (c) Mortgagor is not required to obtain any permits, license or
authorizations to construct, occupy, operate or use any portion of the Premises
by reason of any Applicable Environmental Laws, or if any such permits, licenses
or authorizations are required by any Applicable Environmental Laws, such
permits, licenses or authorizations have, as of the date hereof, been obtained.

               (d) Mortgagor has taken all steps necessary to determine and has
determined that no hazardous substances, solid wastes, or other substances known
or suspected to pose a threat to health or the environment including, without
limitation, oil and all other materials and substances constituting hazardous
substances under any Applicable Environmental Laws (“Hazards”) have been
disposed of or otherwise released on or to the Premises, exist on or within any
portion of the Premises, or have been transported to or from the Premises,
except in compliance with all Applicable Environmental Laws. No prior use,
either by Mortgagor or the prior owners of the Premises, has occurred which
violates any Applicable Environmental Laws. The use which Mortgagor makes and
intends to make of the Premises will not result in the disposal or release of
any hazardous substance, solid waste or Hazards on, in or to the Premises, or
the transportation of hazardous substances, solid waste or Hazards to or from
the Premises, except in compliance with all Applicable Environmental Laws. The
terms “hazardous substance” and release shall each have the meanings specified
in CERCLA, including, without limitation, petroleum products and petroleum
wastes of any kind, and the terms “solid waste” and “disposal” (or “disposed”)
shall each have the meanings specified in RCRA; provided, however, that in the
event either that CERCLA or RCRA is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment; and provided further that, to the extent that
the laws of the state or states where the Premises is located establish a
meaning for “hazard substance”, “release”, “solid waste” or “disposal” which is
broader than that specified in either CERCLA or RCRA, such broader definition
shall apply.

               (e) To the best of Mortgagor’s knowledge and belief, there are no
on-site or off-site locations where hazardous substances, including such
substances as asbestos and Polychlorinated Biphenyls, solid wastes, or Hazards
from the Premises, have been stored, treated, recycled, or

9



--------------------------------------------------------------------------------



 



disposed of, except to the extent that such storage, treatment, recycling, or
disposal has been accomplished in compliance with all Applicable Environmental
Laws.

               (f) To the best of Mortgagor’s knowledge and belief, there has
been no litigation brought or threatened nor any settlement reached by or with
any parties alleging the presence, disposal, release or threatened release, of
any hazardous substance, solid wastes or Hazards from the use or operation of
the Premises of the transportation, in violation of Applicable Environmental
Laws, of hazardous substances, solid wastes or Hazards to or from the Premises.

               (g) To the best of Mortgagor’s knowledge and belief after
diligent investigation and inquiry, the Premises is not on any federal or state
“superfund” list, and not on EPA’s Comprehensive Response, Compensation &
Liability System (“CERCLIS”) list or on any state environmental agency list of
sites under consideration for CERCLIS, nor subject to any environmentally
related liens.

               (h) Neither Mortgagor nor, to the best of Mortgagor’s knowledge
and belief, any tenant of any portion of the Premises, has received any notice
from any Governmental Authority with respect to any violation of any Applicable
Laws.

               (i) Mortgagor shall not cause any violation of any Applicable
Environmental Laws, nor permit any tenant of any portion of the Premises to
cause such a violation, nor permit any environmental liens to be placed on any
portion of the Premises.

           All of the foregoing representations and warranties shall be
continuing and shall be true and correct for the period from the date hereof
through and as of the date of the final payment of all indebtedness owed by
Mortgagor to Mortgagee and the final performance of all obligations under all
instruments evidencing, governing, securing or relating to such indebtedness,
with the same force and effect as if made each day throughout such period, and
all of such representations and warranties shall survive such payment and
performance.

           5.01       Mortgagor shall conduct and complete all investigations,
studies, sampling, and testing and all remedial, removal, and other actions
necessary to clean up and remove hazardous substances, solid wastes or Hazards
on, in, from or affecting any portion of the Premises (i) in accordance with all
Applicable Laws, (ii) to the satisfaction of Mortgagee, and (iii) in accordance
with the orders and directives of all Governmental Authorities. Mortgagor shall
(i) give notice to Mortgagee immediately upon (A) Mortgagor’s receipt of any
notice from any Governmental Authority of a violation of any Applicable Laws or
acquiring knowledge of the receipt of any such notice by any tenant of any
portion of the Premises and (B) acquiring knowledge of the presence of any
hazardous substances, solid wastes or Hazards on the Premises in a condition
that is resulting or could reasonably be expected to result in any adverse
environmental impact with a full description thereof; (ii) promptly comply with
all Applicable Environmental Laws requiring the notice, removal, treatment, or
disposal of such hazardous substances, solid wastes or Hazards and provide
Mortgagee with satisfactory evidence of such compliance; and (iii) provide
Mortgagee, within thirty (30) days after demand by Mortgagee, with a bond,
letter of credit, or similar financial assurance evidencing to

10



--------------------------------------------------------------------------------



 



Mortgagee’s satisfaction that sufficient funds are available to pay the cost of
removing, treating, and disposing of such hazardous substances, solid wastes or
Hazards and discharging any assessments that may be established on the Premises
as a result thereof.

           5.02       If Mortgagee shall ever have reason to believe that there
are hazardous substances, solid wastes or Hazards affecting any of the Premises,
Mortgagee (by its officers, employees and agents) at any time and from time to
time, either prior to or after the occurrence of an Event of Default under this
Mortgage, may contract for the services of persons (the “Site Reviewers”) to
perform environmental site assessments (“Site Assessments”) on the Premises for
the purpose of determining whether there exists on the Premises any
environmental condition that could result in any liability, cost or expense to
the owner, occupier, or operator of such Premises arising under any Applicable
Environmental Laws. The Site Assessments may be performed at any time or times,
upon reasonable notice, and under reasonable conditions established by Mortgagor
that do not impede the performance of the Site Assessments. The Site Reviewers
are hereby authorized to enter upon the Premises for such purposes. The Site
Reviewers are further authorized to perform both above and below the ground
testing for environmental damage or the presence of hazardous substances, solid
wastes and Hazards on the Premises and such other tests on the Premises as may
be necessary to conduct the Site Assessments in the reasonable opinion of the
Site Reviewers. Mortgagor will supply to the Site Reviewers such historical and
operational information regarding the Premises as may be reasonably requested by
the Site Reviewers to facilitate the Site Assessment and will make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters. On request, Mortgagee shall make the results of such Site Assessments
fully available to Mortgagor, which (prior to an Event of Default under this
Mortgage) may, at its election, participate under reasonable procedures in the
direction of such Site Assessments and the description of tasks of the Site
Reviewers. The cost of performing such Site Assessments shall be paid by
Mortgagor upon demand of Mortgagee.

           5.03       Without limiting the generality of any other provisions of
this Mortgage, Mortgagor hereby DEFENDS, INDEMNIFIES AND HOLDS HARMLESS
Mortgagee, its employees, agents, shareholders, officers, directors, and
assigns, or any person who acquires title at a foreclosure sale, or deed in lieu
of such proceeding (collectively, the “Indemnified Parties”), from and against
any claims, demands, obligations, penalties, fines, suits, liabilities,
settlements, damages, losses, costs or expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees and expenses, expert witness fees,
investigation and laboratory fees and expenses, cleanup costs, and court costs
and other litigation expenses) of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of or in any way related to (i) the
presence, disposal, release, threatened release, removal or production of any
hazardous substances, solid wastes or Hazards which are on, in, from or
affecting any portion of the Real Property, (ii) the transportation, in
violation of Applicable Environmental Laws of hazardous substances, solid wastes
or Hazards to or from the Real Property; (iii) any personal injury (including
wrongful death) or Real Property damage (real or personal arising out of or
related to such hazardous substances, solid wastes or Hazards; (iv) any lawsuit
brought or threatened, settlement reached, or order by Governmental Authority
relating to such hazardous substances, solid wastes or Hazards on the Real
Property, and/or (v) any violation of any Applicable Laws, or demands of
Governmental Authorities, or violation of any policies or

11



--------------------------------------------------------------------------------



 



requirements of Mortgagee, which are based upon or in any way related to such
hazardous substances, solid wastes or Hazards on the Real Property, regardless
of whether or not any of the conditions described under any of the foregoing
subsections (i) through (v), inclusive, was or is caused by or within the
control of Mortgagor. Mortgagor agrees, upon notice and request by an
Indemnified Party, to contest and defend any demand, claim, suit, proceeding or
action with respect to which Mortgagor has hereinabove indemnified and held the
Indemnified Parties harmless and to bear all costs and expenses of such contest
and defense. Mortgagor further agrees to reimburse any Indemnified Party upon
demand for any costs or expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees and expenses, expert witness fees,
investigation and laboratory fees and expenses, cleanup costs and court costs
and other litigation expenses) incurred by any Indemnified Party in connection
with any matters with respect to which Mortgagor has hereinabove indemnified and
held the Indemnified parties harmless. The provisions of this paragraph shall be
in addition to any other obligations and liabilities Mortgagor may have to
Mortgagee at common law, in equity or under documentation executed in connection
with the Loan, and shall survive the closing, funding and payment in full of the
Loan, as well as any foreclosure of the Loan or granting of any deed in lieu of
foreclosure and the recordation of any release of the lien of this Mortgage.

           5.04       Mortgagee shall have the right, but not the obligation,
without in any way limiting the Mortgagee’s other rights and remedies under this
Mortgage, to enter onto the Premises or to take such other actions as it deems
necessary or advisable to clean up, remove, resolve, or minimize the impact of,
or otherwise deal with, any hazardous substances, solid wastes or Hazards on or
affecting the Premises following receipt of any notice from any person or entity
asserting the existence of any hazardous substances, solid wastes or Hazards
pertaining to the Premises or any part thereof that, if true, could result in an
order, notice, suit, imposition of a lien on the Premises, or other action or
that, in Mortgagee’s sole opinion, could jeopardize Mortgagee’s security under
this Mortgage. All reasonable costs and expenses paid or incurred by Mortgagee
in the exercise of any such rights shall be secured by the Mortgage and shall be
payable by Mortgagor upon demand.

           5.05       Mortgagor acknowledges that Mortgagee has and will rely
upon the representations, covenants, warranties and agreements set forth herein
in closing and funding the Loan and the making of the foregoing representations,
warranties and covenants is an essential condition but for which Mortgagee would
not close or fund the Loan. The representations, covenants, warranties and
agreements herein contained shall be binding upon Mortgagor, its successors,
assigns and legal representatives and shall inure to the benefit of Mortgagee,
its successors, assigns and legal representatives.

VI.       Notice

           6.00       All notices required or permitted hereunder shall be in
writing and shall be deemed given when personally delivered or deposited in the
United States mail and, if delivered by mail, shall be mailed by registered or
certified mail, return receipt requested, which is pre-paid and addressed as
follows: If to Mortgagee, to the address hereinabove stated as Mortgagee’s
address or such other address as Mortgagee shall designate to Mortgagor in
writing for the receipt of notice pursuant hereto, and if to Mortgagor, to
either the address hereinabove stated as Mortgagor’s address,

12



--------------------------------------------------------------------------------



 



to the Real Property or any portion thereof, or to such other address as
Mortgagor shall designate to Mortgagee in writing for the receipt of notice
pursuant hereto.

VII.       Miscellaneous

           7.00       In the event Mortgagor is more than one person or entity,
all of such parties constituting Mortgagor shall be jointly and severally liable
hereunder, and each reference in this Mortgage to Mortgagor shall mean each of
such co-mortgagors, individually, as well as collectively.

           7.01       The proceeds of any collection, sale or disposition of the
Collateral or of any other payments received hereunder, shall be applied to the
Obligations in such order and manner as Mortgagee shall determine in its sole
discretion, any statute, custom or usage to the contrary notwithstanding.
Mortgagor shall remain liable to Mortgagee for any deficiency remaining
following such application.

           7.02       This Mortgage and all other instruments executed in
connection herewith incorporate all discussions and negotiations between
Mortgagor and Mortgagee concerning the matters included herein and in such other
instruments. No such discussions or negotiations shall limit, modify or
otherwise affect provisions hereof. No modification, amendment or waiver of any
provision hereof, or of any provision of any other agreement between Mortgagor
and Mortgagee, shall be effective unless executed in writing by the party to be
charged with such modification, amendment, or waiver.

           7.03       Mortgagor shall pay on demand all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
Mortgagor in connection with the preparation, execution and delivery of this
Mortgage and of any other documents and agreements by Mortgagor in favor of
Mortgagee, and all costs and expenses (including, without limitation, reasonable
attorneys’ fees) which Mortgagee may hereafter incur in connection with the
collection of the Obligations or the protection or enforcement of any of
Mortgagee’s rights and remedies against Mortgagor, any Collateral, or any
guarantor or endorser of the Obligations. All amounts so incurred by Mortgagee
shall be included in the Obligations of Mortgagor to Mortgagee, shall be payable
upon demand, and shall accrue interest at the highest rate applicable to any of
the Obligations.

           7.04       Mortgagor shall, within ten (10) days of written request
from Mortgagee, furnish Mortgagee with a written statement, duly acknowledged,
setting forth the amount of the Obligations, any right of set off, counterclaim
or other defense which may exist or be claimed by Mortgagor against the
Obligations.

           7.05       Mortgagee shall not be liable for any loss sustained by
Mortgagor resulting from any action, omission, or failure to act by Mortgagee
with respect to the exercise or enforcement of its rights under this Mortgage or
its relationship with Mortgagor unless such loss is caused by the willful
misconduct, gross negligence or actual bad faith of Mortgagee. This Mortgage and
Mortgagee’s exercise of its rights hereunder shall not operate to place any
responsibility upon Mortgagee for the control, care, management or repair of the
Collateral, nor shall it operate to place any responsibility upon Mortgagee to
perform the obligations of Mortgagor under any lease, license, or contract, or
to

13



--------------------------------------------------------------------------------



 



make Mortgagee responsible or liable for any waste committed on the Collateral,
any damages or defective condition to the Collateral, or any negligence in the
management, upkeep, repair or control of the Collateral.

           7.06       Mortgagor shall indemnify, defend and hold harmless
Mortgagee of and from any and all claims or liabilities (except for claims or
liabilities arising from Mortgagee’s willful misconduct, gross negligence or
actual bad faith) asserted against and/or incurred by Mortgagee in connection
with the Obligations, this Mortgage, the Collateral, or any part thereof, or the
exercise by Mortgagee of any of its rights or remedies hereunder.

           7.07       Mortgagee may, at any time and from time-to-time, without
notice to, and without the consent of, any other person or entity (except for
Mortgagor in the case of a modification of the terms of the Obligation or this
Mortgage), (1) extend or accelerate the time of payment of the indebtedness
secured hereby, (2) agree to modify the terms of the Obligation or this
Mortgage, including increasing payments of interest and/or principal,
(3) release any person liable for the payment of the Obligation secured hereby
or for the performance of any other obligation of Mortgagor to Mortgagee,
(4) release all or part of the security held for the Obligation secured hereby,
or (5) exercise or refrain from exercising or waive any right Mortgagee may
have.

     Mortgagee shall have such rights and may exercise them without affecting
the lien or priority of this Mortgage upon the Collateral or any part thereof,
and without affecting the liability of any guarantor, endorser, co-maker and/or
surety, notwithstanding the fact that the guarantors, sureties, co-makers,
endorsers, junior mortgages, judgments, other claims and/or other encumbrances
may be impaired, prejudiced, or otherwise adversely affected thereby.

           7.08       MORTGAGOR HEREBY EXPRESSLY WAIVES ALL RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE RELATING,
DIRECTLY OR INDIRECTLY, TO THE OBLIGATIONS, THIS MORTGAGE AND/OR THE COLLATERAL.

           7.09       This Mortgage shall be binding upon Mortgagor and
Mortgagor’s successors and assigns and shall enure to the benefit of Mortgagee
and Mortgagee’s successors and assigns.

           7.10       Any determination that any provision of this Mortgage or
any application thereof is invalid, illegal or unenforceable in any respect in
any instance shall not affect the validity, legality and enforceability of such
provision in any other instance, nor the validity, legality or enforceability of
any other provision of this Mortgage.

           7.11       This Mortgage shall be governed by the laws of the
Commonwealth of Massachusetts and shall take effect as a sealed instrument.

           7.12       In the event of any conflict between the terms of this
Mortgage and the terms of the Loan Agreement, the terms of the Loan Agreement
will prevail.

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Mortgagor has executed this Mortgage and Security Agreement
under seal as of the day and year first above written.

              SMITH & WESSON CORP.
  /s/ Peter Marcil   By:   /s/ John A. Kelly Witness   Its duly authorized     
     

COMMONWEALTH OF MASSACHUSETTS
COUNTY OF HAMPDEN

           On this 11th day of January, 2005, before me, the undersigned notary
public, personally appeared John Kelly, as Treasurer for Smith & Wesson Corp., a
Delaware corporation and proved to me through satisfactory evidence of
identification, which was a Mass. driver’s license bearing the photographic
image of the person’s face and signature, to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he/she signed
it voluntarily for its stated purpose.

     
 
  Peter Shrair

   
 
  Notary Public

  My commission expires: 12/13/07

15